Citation Nr: 0405299	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  02-15 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for post-operative 
residuals of obstructive diverticuli.

(The issue of entitlement to educational assistance benefits 
under Chapter 1606, Title 10, United States Code, is the 
subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September to December 
1969, and from January to September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of March 2002, which denied service connection for post-
operative residuals of obstructive diverticuli, and February 
2003, which denied service connection for diabetes mellitus.  
A hearing was held before the undersigned Veterans Law Judge 
at the Montgomery, Alabama, RO (i.e. a Travel Board hearing) 
in June 2003. 

The issue of entitlement to service connection for post-
operative residuals of obstructive diverticuli is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required.


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam, and was not exposed 
to Agent Orange in service

2.  Diabetes mellitus began years after service and was not 
caused by any incident of service.



CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Through correspondence dated before and after the rating 
decision, the rating decision itself, the statement of the 
case, and a travel board hearing, the veteran has been 
informed of the evidence necessary to substantiate his claim 
for service connection for diabetes mellitus, and of his and 
VA's respective obligations to obtain different types of 
evidence.  Identified relevant medical records have been 
obtained, and a VA examination has been conducted.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The veteran contends that he developed diabetes mellitus as a 
result of active service.  He contends that he was counseled 
about diabetes mellitus while in the reserves because of test 
results, which showed high cholesterol.  He also believes 
that he could have developed diabetes mellitus as a result of 
exposure to Agent Orange during his first period of service, 
in 1969, because he was exposed to airplanes that were 
returning from Vietnam.  

Service medical records do not show diabetes mellitus while 
the veteran was on active duty.  Routine urinalyses obtained 
in connection with periodic examinations were negative for 
glucose.  

Subsequent to his discharge from active duty, an examination 
in November 1993, while he was in the reserves, disclosed a 
blood glucose level of 91 mg/dL, with a normal range of 70 to 
110 noted.  

Laboratory studies conducted in connection with an evaluation 
of chest pain by R. Moon, M.D., in October 1998, included a 
blood glucose level of 94 mg/dL, with a normal range of 70 to 
108 mg/dL noted.  

The veteran was hospitalized from September to November 2000 
in Baptist Hospital for treatment of an obstructive mass in 
the sigmoid colon.  He underwent a subtotal colectomy with 
ileostomy, followed by respiratory failure and acute renal 
failure, which gradually improved with aggressive management.  
A blood chemistry profile obtained on admission disclosed an 
elevated serum glucose level of 146, with 60 to 120 mg/dl 
noted to be the normal range.  Numerous blood glucose levels 
obtained throughout the hospitalization ranged from 69 to 
286, with 70 percent of the values abnormally elevated.  
Discharge diagnoses included diabetes mellitus, and his 
discharge medications included Glucerna oral supplement.  

Evaluations dated in May 2001, in connection with the 
veteran's claim for disability benefits filed with the Social 
Security Administration (SSA), noted a history of non-insulin 
dependent diabetes mellitus.  

A VA examination was conducted in January 2003.  The veteran 
said that he had had type 2 diabetes mellitus diagnosed in 
October 2000.  He said he did not check his blood sugars on 
his own.  He said he was not taking any medication for 
diabetes mellitus.  On examination, the veteran had reduced 
sensation in his lower extremities, especially the dorsum of 
the feet.  There was no diabetic retinopathy.  Urinalysis was 
normal.  Although a complete blood count was noted to be 
normal, the blood glucose level was not reported.  The 
pertinent diagnosis was type 2 diabetes mellitus, well 
controlled with diet.  

In June 2003, the veteran testified at a hearing before the 
undersigned.  He testified that he believed that his diabetes 
mellitus could have been due to Agent Orange exposure.  He 
said that during his first period of service, he had contact 
with unloading airplanes which were returning from Vietnam.  
He also feels that his diabetes mellitus is intertwined with 
the post-operative residuals of obstructive diverticuli.  

In support of this latter assertion, at the hearing, the 
veteran submitted an audiotape, which contained a lecture on 
ischemic colitis and enteritis presented by a doctor with the 
colorectal surgery department of the Cleveland Clinic of 
Florida.  This lecture noted an increased risk with many 
factors, including diabetes mellitus.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
diabetes mellitus, will be rebuttably presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§ 3.307, 3.309.

As noted above, service medical records do not show diabetes 
mellitus in service, and urinalyses were negative for sugar.  
The medical evidence shows that non-insulin dependent 
diabetes mellitus was first diagnosed in September 2000, many 
years after service.  Moreover, serum glucose levels obtained 
in 1993 and 1998 were normal.  

The veteran contends that in 1989, while in the reserves, he 
was counseled regarding the possibility of future problems 
with high cholesterol and diabetes mellitus.  However, the 
veteran was not on active duty at this time, and, as noted 
above, abnormal glucose levels were not shown until 2000, 
with intervening normal glucose levels shown in 1993 and 
1998.  Thus, the evidence shows diabetes was not present 
during service or for many years later, and there is no basis 
for direct service connection for the condition.  

Further, the issue is not inextricably intertwined with the 
issue of service connection for post-operative residuals of 
obstructive diverticuli.  In this regard, there is no 
probative evidence that the veteran's diabetes mellitus is 
etiologically related to post-operative residuals of 
obstructive diverticuli.  Although diabetes mellitus was 
initially diagnosed during the hospitalization for treatment 
of the obstructive diverticuli, there is no medical evidence, 
at that time or later, suggesting a causal connection.  The 
audiotape submitted by the veteran speaks simply of risk 
factors, and not of a causal relationship.  The veteran, as a 
layman, is not competent to offer an opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

The veteran also feels that he may have been exposed to Agent 
Orange during his first period of service in 1969, from 
airplanes returning from Vietnam.  A veteran who served in 
the Republic of Vietnam during the period from January 9, 
1962 to May 7, 1975 is presumed to have been exposed during 
such service to certain herbicide agents (e.g., Agent 
Orange).  In the case of such a veteran, service connection 
for listed diseases will be presumed if they are manifest to 
a compensable degree within specified periods, including 
diabetes mellitus any time after service.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

However, since the veteran did not serve in Vietnam, he is 
not presumed to have been exposed to Agent Orange.  His 
assertion of possible exposure is speculative, and does not 
establish, by an approximate balance of the evidence, that he 
was actually exposed to Agent Orange.  Consequently, service 
connection may not be granted under the Agent Orange 
provisions of the law.

The weight of the evidence establishes that the veteran's 
current diabetes mellitus began many years after service and 
was not caused by any incident of service.
The preponderance of the evidence is against the claim for 
service connection for diabetes mellitus.  Thus the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

Service connection for diabetes mellitus is denied.





REMAND

With respect to the issue of service connection for post-
operative residuals of obstructive diverticuli, the veteran 
contends that while in service, he suffered abdominal pains 
which were in the same location as the abdominal pains which 
were eventually diagnosed as obstructive diverticuli.  He 
feels that the pains in service represented the onset of the 
condition.  Service medical records show that in August 1991, 
the veteran was evaluated for lower left stabbing chest pain, 
for which no etiology was found.  Under these circumstances, 
the Board finds that a VA examination is warranted as part of 
the VA duty to assist in developing evidence pertinent to the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In view of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should have the veteran undergo 
a VA examination with respect to his claim 
for service connection for post-operative 
residuals of obstructive diverticuli.  The 
claims folder must be provided to and 
reviewed by the examiner.  Based on 
examination findings, review of historical 
records, and medical principles, the 
examiner should provide a medical opinion, 
with adequate rationale, as to the 
approximate date of onset and etiology of 
the veteran's colon disability, which 
necessitated surgery in October 2000.  The 
doctor should comment on the likelihood 
that the symptoms shown in August 1991 
were manifestations of the colon 
disability which required surgery in 
October 2000, or were otherwise causally 
linked to the colon disability, diagnosed 
as obstructive diverticuli.  

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for post-operative 
residuals of obstructive diverticuli.  If 
the claim is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



